       Case 3:20-cv-05808-LC-HTC Document 7 Filed 12/11/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION



TREY D. MAXTON,
      Plaintiff,

v.                                                     Case No. 3:20cv5808-LC-HTC

OKALOOSA COUNTY BOARD
OF COMMISSIONERS,
CORIZON HEALTH, INC. and
MCCORMICK,
     Defendants.
______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on November 6,

2020 (ECF No. 5). Efforts were made to furnish plaintiff a copy of the Report and

Recommendation and afford him an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1).        All mail was returned as “not

deliverable and unable to forward.” No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 5) is

adopted and incorporated by reference in this order.
       Case 3:20-cv-05808-LC-HTC Document 7 Filed 12/11/20 Page 2 of 2




      2.    This matter is DISMISSED WITHOUT PREJUDICE for failure to

prosecute and failure to comply with Court orders.

      3.    The clerk is directed to close this case.

      DONE AND ORDERED this 11th day of December, 2020.


                                  s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5808-LC-HTC
